Title: From John Adams to Benjamin Rush, 11 November 1807
From: Adams, John
To: Rush, Benjamin



My dear Phylosopher and Friend
Quincy November 11 1807

I have, long before the receipt of your favour of the 31 of October, supposed that either you were gazing at the Comet or curing the Influenza: and in either case, that you was much better employed than in answering my idle Letters. Pray! have our Astronomers at Phyladelphia, observed that Stranger in the Heavens? Have they noted its Bearings and Distances, its Course and progress! whence it came and whither it goes.? or are Astronomers in America as rare as they are in other Parts of the World? Franklin has Several times related to me an Anecdote concerning Astronomers in England. Government had an occasion to send an Astronomer abroad upon Some Service. The Ministry asked the Royal Society to recommend one: they appointed a Committee to enquire for a Suitable Character. Franklin who was one of the Committee, Said that he and all his Colleagues, upon looking over the List of the Society were astonished to find, how few, had ever studied that science. I am very much afraid that our Scientific Societies in America, are at least as deficient in Numbers of Students of the Universe and the Sum of Things as England.—Have our Physicians in Phyladelphia made any new observations on, that horrid Endemical Distemper that has employed you so much. It Seems to have become, a Complaint of every year, and of two or three times in a year. This last has been the most universal and most irksome and the most unmanageable of any I ever knew.
I presume the Lawyer whom you mention has founded his opinion upon that of Rochefaucault, Mandeville Hobbs, Machiavel, and I had almost Said Tacitus, that there is no Such thing in Nature, actual or possible as a disinterested Action, and that the Testator must have been non Compos, when he supposed such a Thing possible. Brother Lawyer! Thou art not Sound. Thou hast no Faith in Virtue! Butler, Hutchinson or even Shaftesbury might have taught thee Better. Perhaps you will say that God alone can judge, what is or is not a   disinterested action. Though this is true in an absolute sense, yet Men can judge according to their best information and discernment, and if the Testator made his Executor the judge, he must determine according to his own understanding and Conscience. I should deprecate a Solemn Judgment of any Court, that such  Legacy was void.
Self taught or Book learned in the Arts, our Hero, was much indebted to his Talents for “his immense elevation above his Fellows.” Talents? You will Say, what Talents? I answer. 1. An handsome Face. That this is a Talent, I can prove by the Authority of a thousand Instances in all Ages: and among the rest Madame DuBarry who said Le veritable Royaute est la Beauté 2. A tall Stature, like the Hebrew Sovereign chosen because he was taller by the Head than the other Jews. 3 An elegant Form. 4. graceful Attitudes and Movements. 5. a large imposing Fortune consisting of a great landed Estate left him by his Father and Brother, besides a large Jointure with his Lady, and the Guardianship of the Heirs of the great Custis Estate, and in Addition to all this, immense Tracts of Land of his own Acquisition. There is nothing, except bloody Battles and Splendid Virtues, to which Mankind bow down with more reverance than to great fortune. They think it impossible that rich Men especially immensely rich Men, Should submit to the trouble of Serving them but from the most benevolent and distinterested Motives. Mankind in general are so far from the opinion of the Lawyer, that there are no disinterested Actions, that they give their Esteem to none but those which they believe to be Such. They are oftener deceived and abused in their Judgments of disinterested Men and Actions than in any other, it is true. But such is their Love of the Marvellous, that they will believe and such their Admiration of uncommon Generosity that they will believe extraordinary Pretensions to it and the Pope says si bonus Populus vult decipi, decipiatur. Washington however did not deceive them. I know not that they gave him more credit for disinterestedness, than he deserved though they have not given many others so much. 6. Washington was a Virginian. This is equivalent to five Talents. Virginian Geese are all Swans. Not a Bearne in Scotland is more national, not a Lad upon the High Lands is more clannish, than every Virginian I have ever known. They trumpet one another with the most pompous and mendacious Panegyricks. The Phyladelphians and New Yorkers who are local and partial enough to themselves are meek and modest in Comparison with Virginian Old Dominionism. Washington of course was extolled without bounds.
Washington was proceeded by favourable Anecdotes. The English had used him ill, in the Expedition of Braddock. They had not done Justice to his Bravery and good Council. They had exaggerated and misrepresented his defeat and Capitulation: which interested the Pride as well as compassion of Americans in his favour. President Davis had drawn his Horroscope by calling him “that Heroic youth, Col. Washington.” Mr Lynch of South Carolina told me before We met in Congress in 1774 that “Colonel Washington had made the most eloquentt speech that ever had been Spoken upon the Controversy with England, viz That if the English Should Attack the People of Boston, he would raise a thousand Men at his own expence and march at their head to New England to their Aid.” Several other favourable Stories proceeded his appearance in Congress and in the Army. 8 He possessed the Gift of Silence. This I esteem as one of the most prescious Talents. 9. He had great Self Command. It cost him a great Exertion sometimes, and a constant Constraint, but to preserve so much Equanimity as he did, required a great Capacity. 10. Whenever he lost his temper as he did Sometimes, either Love or fear in those about him induced them to conceal his Weakness from the World. Here you see I have made out ten Talents without saying a Word about Reading Thinking or writing, upon all which subjects you have Said all that need be Said.—You See I Use the Word Talents in a larger sense than usual, comprehending every Advantage. Genius Experience, Learning, Fortune Birth, Health are all Talents, though I know not how, the Word has been lately confined to the faculties of the Mind.
Did not Ratcliff Give a Library to the University of Oxford?—He had Wit at Will. Riding one day by a new brick building, he saw the scaffolding give Way under a Mason who was laing Bricks and the Work which had been laid following the scaffold, buried the Workman and crushed him to death. Ratcliff cried out before the Man or the Bricks had reached the Ground “Blessed are the dead who die in the Lord for they cease from their Labours, and their Works shall follow them.” a thousand other stories are told of his Wit. Whether he read or not he affected to be a profound Metaphisician. I read in England, at Mr William Vassalls of Clapham, in Manuscript, a Demonstration of Atheism written by this Dr Ratcliff, as abstruce and profound as the Writings of Condorcet. The Writer at least seemed to think it profound, or to wish that others might think it so: but it was a miserable Piece of Sophistry, worthy of Diderot.
I admire the Subject of your intended Lecture. A Story goes of our Universalist Murray It is said that more than twenty years ago he preached upon the Subject of Animals in a future state and asserted that they would all be saved, even down to the Ladies Lapdogs. He told the Ladies they need not fear the loss of the favourite Animals, for he could assure them that even Bounce should wag his Tail in Glory.—I once told Murray the Story and asked him if it was true? Ah, Said Murray you will hear a thousand Such Stories about me.
Pray cannot you contrive to get the Trees and Plants into a future State too? I Should like to think that Groves and Forrests, Apple Peach Pear and Plumb trees oranges &c. might be seen in the Abodes of the blessed. The Earl of Shelbourne’s Bishop Watson, while he was a Chymist, which I wish he had been to this day printed a very respectable Pamphlet, to shew that Vegetables were animated. He did not publish it, but I made interest enough with him to obtain a Copy of it. Who knows but Vegetables and Animals are all in a course to become rational and immortal. There is room enough in the Universe. Hershell digs up Starrs in the heavens, fixed Starrs, all Suns with Planetts Satilites and Comets, layer after layer and Stratum under Stratum, ten million times faster and more numerous than my Men dig Potatoes out of the Earth. Why Should We Set limits then to our benevolence, or the predominant benevolence in the Universe. Let Sensibility Animation, Intelligence Virtue and Happiness be universal; with all my heart. Think not that I am laughing. I assure you I soberly approve your Subject and your manner of treating it, as far as you have communicated it to me.
Now for that resolute Word. “No.”...I ought to have said No to the Appointment of Washington, and Hamilton and some others: and yes to the appointment of Burr, Muhlenburg and some others. I ought to have appointed Lincoln and Gates and Knox and Clinton &c But if I had said Yes and No in this manner the Senate would have contradicted me in every Instance. You ask what would have been the Consequence. I answer Washington would have been chosen President at the next Election, if he had lived, and Hamilton would have been appointed Commander in Chief of the Army. This would have happened as it was, if Washington had lived and this was intended. With all my Ministers against me, a great Majority of the Senate, and of the House of Representatives, I was no more at Liberty than a Man in a Prison, chained to the floor and bound hand and foot, an Idea that was once held up by a Parson Burr of Worcester an Anceter of Aaron as I suppose, as an illustration of human Liberty. I was perfectly at Liberty to stay there. I have given you Paradoxes enough under this Word No. But I will justify any of them if you desire it. Washington ought either to have never gone out of Public Life, or he ought never to have come in again.
I have a great Curiosity to know what Richard saw and heard at Richmond which it is not lawfull to tell. Symptoms of a Corruption, allarming to the Friends of rational Liberty, appear in every Part of our Country. They will have their usual Course and their usual termination. We are like other Men

J. Adams